Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 4, 11, and 17 each recite the limitation “selecting a single data-point for the analysis.” The term “the analysis” lacks antecedent basis. It is unclear whether “the analysis” refers to the analysis of the first DR recited in claims 2, 9, and 15, respectively, or to another analysis. For purposes of examination, the examiner will interpret claims 4, 11, and 17 as being dependent on claims 2, 9, and 15, respectively, such that the term “the analysis” refers to the analysis of the first DR recited in those claims. Appropriate correction is required.
Claims 5, 6, 12, 13, 18, and 19 depend from claims 4, 11, and 17 and are therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garoon et al. (US Pub. 20210010839) in view of Bo (US Pub. 20210247534).

 Referring to claim 1, Garoon discloses A computer-implemented quality determination method, the method comprising: 
performing a dimensionality reduction on a high-dimensional dataset to form a dimensional-reduced dataset [pars. 24 and 30; dimension reduction is performed on a data stream to form dimension reduced data]; and 
determining...a quality of the dimensional-reduced dataset via a review of an extracted feature extracted from the dimensional-reduced dataset [par. 30; a signal quality module takes the dimension reduced data and extracted features as input to calculate a quality measure].

Garoon does not appear to explicitly disclose using a machine-learning tool executed on a computing device to determine the quality.
However, Bo discloses using a machine-learning tool executed on a computing device to determine the quality [pars. 194 and 195; a confidence attribute is calculated based on machine learning output for quality control purposes].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension reduction taught by Garoon so that the quality metric is calculated based on machine learning as taught by Bo. The motivation for doing so would have been to 

Referring to claim 2, Garoon discloses The computer-implemented method of claim 1, wherein the quality of the dimensional-reduced dataset is determined based on an analysis of a first dimension reduction (DR) technique used in the dimensionality reduction [pars. 30 and 38; the quality measure is a distance metric indicating similarity of extracted features to known parameters of a reference model].

Referring to claim 3, Garoon discloses The computer-implemented method of claim 2, further comprising: using a second dimension reduction technique when performing the dimensionality reduction; comparing a quality of the second dimension reduction technique with the quality of the first dimension reduction technique [pars. 30 and 38; note comparison of multiple reference models in order to find the most accurate reference model]. Bo discloses displaying, via a graphical user interface, a result of the comparing [par. 195; note visualization of confidence attributes].

 Referring to claim 7, Bo discloses The computer-implemented method of claim 1, embodied in a cloud-computing environment [par. 130; note “cloud”].

 Referring to claim 8, see at least the rejection for claim 1. Garoon further discloses A computer program product for quality determination, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the claimed steps [par. 44; a computer comprises a computer program stored in a computer readable storage medium for performing disclosed opeartions].

 Referring to claim 9, see the rejection for claim 2.
 Referring to claim 10, see the rejection for claim 3.

Referring to claim 14, see at least the rejection for claim 1. Garoon further discloses A quality determination system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform the claimed steps [par. 44; a computer comprises a computer program stored in a computer readable storage medium for performing disclosed operations].

 Referring to claim 15, see the rejection for claim 2.
 Referring to claim 16, see the rejection for claim 3.
 Referring to claim 20, see the rejection for claim 7.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pan et al. (US Pub. 20220222924) discloses using the machine learning output to tune thresholds or retrain models based on data quality.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157